Exhibit NYSE EURONEXT TO REVIEW UNSOLICITED PROPOSAL FROM NASDAQ OMX GROUP, INC. AND INTERCONTINENTALEXCHANGE, INC; SHAREHOLDERS ADVISED TO TAKE NO ACTION PENDING REVIEW NEW YORK, N.Y., April 1, 2011 – NYSE Euronext (NYSE: NYX) confirmed today that it has received an unsolicited proposal from Nasdaq OMX Group, Inc. (Nasdaq: NDAQ) and IntercontinentalExchange Inc. (NYSE: ICE) to acquire all outstanding shares of NYSE Euronext for a combination of $14.24 in cash, 0.4069 shares of Nasdaq stock and 0.1436 shares of ICE stock per NYSE Euronext share. Consistent with its fiduciary duties, and in consultation with its independent financial and legal advisors, NYSE Euronext’s Board will carefully review the proposal. NYSE Euronext urges shareholders not to take any action with respect to the proposal. NYSE Euronext’s financial advisers are Perella Weinberg Partners, BNP Paribas, Goldman, Sachs and Co., and Morgan Stanley & Co., Inc. Its legal advisers are Wachtell, Lipton, Rosen & Katz, Stibbe N.V. and Milbank, Tweed, Hadley & McCloy LLP. Contact: NYSE Euronext: Robert J.
